The Chief Justice
delivered the opinion of the court.
We have no doubt the circuit court erred in setting aside the award in this case, on the ground of its not appearing on the face of the award that the arbitrators had been sworn as the law directs. It appears from the award that the arbitrators had been sworn before a justice of the peace; and in sucha case it will be presumed that they were sworn in the manner provided by the act of assembly, as was decided in the case of Keans vs. Rankin, 2 Bibb, 88.
The judgment must be reversed with costs, and tlip pause remanded, that the verdict of the jury may be set *191aside and a judgment entered upon the award of the arbi-irators.
Talbot for plaintiff in error.